Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gayatry Nair on 12/15/2021.

The application has been amended as follows: 

1. (Currently Amended) A method for controlling a temperature of a terminal, comprising: 
receiving, by the terminal, an instruction for triggering execution of a first task, wherein the first task comprises at least one of downloading a first application, updating the first application on the terminal, installing the first application, starting the first application on the terminal, or starting a first background process; 
receiving, by the terminal, an instruction for triggering execution of a second task, wherein the second task comprises at least one of downloading a second application, updating the second application on the terminal, installing the second application, 
obtaining, by the terminal, a current temperature of the terminal in response to receiving the instruction for triggering executing of the first task; and 
in response to receiving the instruction for triggering executing of the first task and the second task and obtaining the current temperature of the terminal, controlling, by the terminal, an execution manner of the first task based on the current temperature to control the temperature of the terminal by:
executing, by the terminal, the first task and the second task in response to the current temperature being lower than a first temperature;
suspending, by the terminal, the first task and executing, by the terminal, the second task in response to the current temperature being higher than or equal to the first temperature;
before suspending the first task, displaying, by the terminal, a first alert information on a screen of the terminal, wherein the first alert information indicates that the current 2Atty. Docket No. 4657-81600 (85104499US04) temperature is high and comprises a selection for whether to execute the first task or suspend the first task; 
executing, by the terminal, the first task in response to obtaining a first instruction to execute the first task and the current temperature being higher than or equal to the first temperature; suspending, by the terminal, the first task in response obtaining a second instruction for suspending the first task.



a memory configured to store instructions; 
a processor coupled to the memory and configured to execute the instructions, which cause the processor to be configured to: 
receive an instruction for triggering execution of a first task, wherein the first task comprises downloading a first application, updating the first application on the terminal, installing the first application, starting the first application on the terminal, or starting a first background process; 
receive an instruction for triggering execution of a second task, wherein the second task comprises at least one of downloading a second application, updating the second application on the terminal, installing the second application, starting the second application on the terminal, or starting a second background process; 3Atty. Docket No. 4657-81600 (85104499US04) 
obtain a current temperature of the terminal in response to the instruction for triggering executing of the first task being received; and
in response to the instruction for triggering executing of the first task and the second task being received and the current temperature of the terminal being obtained, control an execution manner of the first task based on the current temperature to control a temperature of the terminal, wherein to control the execution manner of the first task, the instructions further cause the processor to be configured to: 
execute the first task and the second task in response to the current temperature being lower than a first temperature;

before the first task is suspended, display a first alert information on a screen of the terminal, wherein the first alert information indicates that the current temperature is high and comprises a selection for whether to execute the first task or suspend the first task; 
execute the first task in response to a first instruction for executing the first task being obtained and in response to the current temperature being higher than or equal to the first temperature; and 
suspend the first task in response to a second instruction for suspending the first task being obtained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641